Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending. 

Applicant’s election of Group I that read on (A) “compound C” as the ALK5 inhibitor, (B) CD5 to which the ADC binds, (C) protease-sensitive valine-citrulline dipeptide linker as the species of linker, (D) cysteine as the amino acid residue in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 17-21 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-16, drawn to  an antibody-ALK inhibitor conjugate (ADC) that read on (A) “compound C” as the ALK5 inhibitor, (B) CD5 to which the ADC binds, (C) protease-sensitive valine-citrulline dipeptide linker as the species of linker, (D) cysteine as the amino acid residue, are being acted upon in this Office Action.  
Priority
Applicant’ claim priority to provisional application 62/278, 928, filed January 14, 2016, is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 24, 2022 and February 4, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
Drawings
The drawings filed on Oct 16, 2019 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 16/286,122, filed February 26,2019, now abandoned.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claim 15 is objected to for reciting non-elected embodiments “CD1, CD2, CD3, CD4, CD6, CD7, CD8, CD25, CD28, CD70, CD71, CD103, CD184, Tim3, LAG3, CTLA4 or PD1” as the antibody that binds to CD5 does not bind to CD1, CD2, CD3, CD4, CD6, CD7, CD8, CD25, CD28, CD70, CD71, CD103, CD184, Tim3, LAG3, CTLA4 or PD1.   

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” See MPEP § 2163.  
Claim 1 encompasses any antibody-ALK-5 inhibitor conjugate (ADC) comprising any ALK5 inhibitor operably linked to any antibody or antigen binding fragment that binds to any T cell surface molecule.
Claim 2 encompasses the ADC of claim 1, wherein the unspecified ALK5 inhibitor has an ICs of at least 20 nM.

Claim 4 encompasses the ADC of claim 3, wherein the ALK5 inhibitor is any imidazole-benzodioxol compound, any imidazole-quinoxaline compound, any pyrazole-pyrrolo compound, or any thiazole type compound.
Claim 5 encompasses the ADC of claim 1, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a non-cleavable linker or a cleavable linker.
Claim 6 encompasses the ADC of claim 5, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a non-cleavable linker which is an N-maleimidomethylcyclohexane1-carboxylate, maleimidocaproyl or mercaptoacetamidocaproyl linker.
Claim 7 encompasses the ADC of claim 5, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a cleavable linker which is a dipeptide linker (elected species), a disulfide linker, or a hydrazone linker.
Claim 8 encompasses the ADC of claim 7, wherein the linker is a protease-sensitive valine-citrulline dipeptide linker (elected species), a glutathione-sensitive disulfide linker, or an acid-sensitive disulfide linker.
Claim 9 encompasses the ADC of claim 1, wherein the ALK5 inhibitor is conjugated via one or more cysteine residues (elected species) on the antibody or antigen binding fragment or one or more lysine residues on the antibody or antigen binding fragment, optionally wherein the ALK5 inhibitor is conjugated via a linker.
Claim 10 encompasses the ADC of claim 1, wherein the wherein the average number of ALK5 inhibitor molecules per antibody or antigen binding fragment molecule ranges between 2 and 8.

Claim 12 encompasses the ADC of claim 11, wherein the antibody is any human or humanized antibody.
Claim 13 encompasses the ADC of claim 1, wherein the antigen binding fragment is a Fab, Fab’, F(ab')2 or Fv fragment.
Claim 14 encompasses the ADC of claim 13, wherein the antigen binding fragment is an antigen binding fragment of any human or humanized antibody.
Claim 15 encompasses the ADC of claim 1, wherein the T cell surface molecule is CD1, CD2, CD3, CD4, any CD5 (elected species), CD6, CD7, CD8, CD25, CD28, CD70, CD71, CD103, CD184, Tim3, LAGS, CTLA4, or PD1.
Claim 16 encompasses a pharmaceutical composition comprising the ADC of claim 1 and a pharmaceutically acceptable carrier. 
With regard to a representative number of species, the specification discloses synthesis of compound C, known as 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta- namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate, which reversed TGF-beta.-mediated inhibition of T cell proliferation in vitro.  The compound C was linked to a valine-citrulline linker and then conjugated to anti-mouse transferrin receptor antibody R17217 (anti-TfR) to form antibody drug conjugate 1 (ADC1), see Example 8.  The specification also discloses compound C was linked to a disulfide linker according to the general methodology in Scheme 7A-B and attached to the anti-TfR antibody via antibody lysine residue (ADC2), see Example 10.  Treatment of CTLL2 cells with TGF-.beta. inhibited proliferation by approximately in vitro, see Example 12. 
However, the description of two conjugates comprising just one anti-TfR antibody conjugated to just compound C via valine-citrulline or disulfide linker, is not representative of the entire genus because the genus is highly variable comprising different antibodies and different ALK5 inhibitors of imidazole type, pyrazole type or triazole type or imidazole-benzodioxol, or imidazole-quinoxaline, or pyrazole-pyrrole or thiazole type compounds.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not describe the structure-identifying information about the antibody-ALK5 inhibitor conjugate (ADC), nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of antibody-ALK5 inhibitor conjugate (ADC) themselves that is effective as a pharmaceutical composition for treating any cancer in any subject. 
Regarding antibody or antigen binding fragment thereof (claim 1), the specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to any T cell surface molecule or structure common to members of the genus, sufficient to show possession of the claimed genus for targeting ALK5 inhibitor to certain cells for treating various cancers.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.   There are no in vivo working examples in the specification as filed. 
Finally, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 

Even assuming the antibody binds to CD5 (claim 15), the term CD5 encompasses CD5 from any species.  There is not a single anti-CD5 antibody in the specification as filed, much less operably linked to any ALK5 inhibitor, including but not limited to compound C.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  As such, Applicant was not possession of the claimed invention as a whole at the time the application was filed. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an antibody-ALK5 inhibitor conjugate (ADC) comprising an ALK5 inhibitor of 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta- namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate operably linked to an antibody that binds to transferrin receptor (anti-TfR) or an antigen binding fragment thereof, (2) the antibody-ALK5 inhibitor conjugate (ADC) above wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment thereof via a cleavable linker selected from the group consisting of disulfide linkers and a protease-sensitive valine-citrulline dipeptide linker, (3) the antibody-ALK5 inhibitor conjugate (ADC) above wherein the ALK5 inhibitor is conjugated to one or more lysine or cysteine residues on the antibody, (4) the antibody-ALK5 inhibitor conjugate (ADC) above wherein the average number of ALK5 inhibitor molecules per antibody or antigen binding fragment thereof ranges between 2 and 8, (5) a composition comprising the antibody-ALK5 inhibitor conjugate (ADC) above and a pharmaceutically acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an antibody-ALK5 inhibitor conjugate (ADC) comprising an ALK5 inhibitor of 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta- namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate operably linked to an antibody that binds to transferrin receptor (anti-TfR) or an antigen binding fragment thereof, (2) the antibody-ALK5 inhibitor conjugate (ADC) above wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment thereof via a cleavable linker selected from the group consisting of disulfide linkers and a protease-, does not reasonably provide enablement for the claimed antibody-ALK5 inhibitor conjugate (ADC) as set forth in claims 1-16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any antibody-ALK-5 inhibitor conjugate (ADC) comprising any ALK5 inhibitor operably linked to any antibody or antigen binding fragment that binds to any T cell surface molecule.
Claim 2 encompasses the ADC of claim 1, wherein the unspecified ALK5 inhibitor has an ICs of at least 20 nM.
Claim 3 encompasses the ADC of claim 1, wherein the ALK5 inhibitor is any imidazole type compound, any pyrazole type compound, or any thiazole type compound.

Claim 5 encompasses the ADC of claim 1, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a non-cleavable linker or a cleavable linker.
Claim 6 encompasses the ADC of claim 5, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a non-cleavable linker which is an N-maleimidomethylcyclohexane1-carboxylate, maleimidocaproyl or mercaptoacetamidocaproyl linker.
Claim 7 encompasses the ADC of claim 5, wherein the ALK5 inhibitor is linked to the antibody or antigen binding fragment via a cleavable linker which is a dipeptide linker (elected species), a disulfide linker, or a hydrazone linker.
Claim 8 encompasses the ADC of claim 7, wherein the linker is a protease-sensitive valine-citrulline dipeptide linker (elected species), a glutathione-sensitive disulfide linker, or an acid-sensitive disulfide linker.
Claim 9 encompasses the ADC of claim 1, wherein the ALK5 inhibitor is conjugated via one or more cysteine residues (elected species) on the antibody or antigen binding fragment or one or more lysine residues on the antibody or antigen binding fragment, optionally wherein the ALK5 inhibitor is conjugated via a linker.
Claim 10 encompasses the ADC of claim 1, wherein the wherein the average number of ALK5 inhibitor molecules per antibody or antigen binding fragment molecule ranges between 2 and 8.
Claim 11 encompasses the ADC of claim 1, wherein the antibody is any monoclonal antibody.

Claim 13 encompasses the ADC of claim 1, wherein the antigen binding fragment is a Fab, Fab’, F(ab')2 or Fv fragment.
Claim 14 encompasses the ADC of claim 13, wherein the antigen binding fragment is an antigen binding fragment of any human or humanized antibody.
Claim 15 encompasses the ADC of claim 1, wherein the T cell surface molecule is CD1, CD2, CD3, CD4, any CD5 (elected species), CD6, CD7, CD8, CD25, CD28, CD70, CD71, CD103, CD184, Tim3, LAGS, CTLA4, or PD1.
Claim 16 encompasses a pharmaceutical composition comprising the ADC of claim 1 and a pharmaceutically acceptable carrier. 
The specification discloses synthesis of compound C, known as 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta- namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate, which reversed TGF.beta.-mediated inhibition of T cell proliferation in vitro.  The compound C was linked to a valine-citrulline linker and then conjugated to anti-mouse transferrin receptor antibody R17217 (anti-TfR) to form antibody drug conjugate 1 (ADC1), see Example 8.  The specification also discloses compound C was linked to a disulfide linker according to the general methodology in Scheme 7A-B and attached to the anti-TfR antibody via antibody lysine residue (ADC2), see Example 10.  Treatment of CTLL2 cells with TGF-.beta. inhibited proliferation by approximately 60%. However, addition of ADC1 (DAR 2-4, 4-6 or 6-8) led to almost complete reversal of TGF-.beta. inhibition and restoration of CTLL2 proliferation in vitro, see Example 12. 

Regarding antibody or antigen binding fragment thereof (claim 1), the specification does not teach the structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to all T cell surface molecule or structure common to members of the genus for targeting ALK5 inhibitor to certain cells for treating various cancers.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen and a single species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  It is unpredictable which undisclosed antibody-ALK5 inhibitor is effective as a pharmaceutical composition for treating which cancer in all subject. 

For example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.   There are no in vivo working examples in the specification as filed. 
Finally, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding ALK5 inhibitor has an IC50 of at least 20 nM (claim 2), the specification does not teach which structure of ALK5 inhibitor of imidazole type, pyrazole type or triazole type or imidazole-benzodioxol, or imidazole-quinoxaline, or pyrazole-pyrrole or thiazole type compounds correlated with an IC50 of at least 20 nM encompassed by the claimed antibody-ALK5 inhibitor conjugate (ADC). It is unpredictable which undisclosed ALK5 inhibitor correlated with IC50 of at least 20 nM.  
Even assuming the antibody binds to CD5 (claim 15), the term CD5 encompasses CD5 from any species.  There is not a single anti-CD5 antibody in the specification as filed, much less operably linked to 
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd,  Edwards, Strop et al and Piche-Nicholas, the insufficient guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US20140086942, published Mar 27, 2014; PTO 892) in view of Barbeau et al (US Pat No. 8,871,744, issued Oct24, 2014; PTO 892), Yingling (Nature Reviews Drug Discovery 3: 1011-1022, 2004; PTO 892) and Yoon et al (EMBO Molecular Medicine 5: 1720-1739, 2013; PTO 892).
Regarding claims 1 and 15, Carter teaches antibody conjugation to cytotoxic drugs (ADC) is one of the most promising ways to enhance the therapeutic activity of antibodies and reduce the systemic toxicity of drugs, see para. [0002].  Examples of antibody and antigen binding fragment thereof that binds to T cell surface such as CD70 (see para. [0013]), CD2, CD3, CD4, CD8, CD152/CTLA 4, see para. [0129] and humanized anti-CD2 mAb, see para. [0124].  The target binding agent may be conjugated to a therapeutic agent, such as a cytotoxic, e.g., AFP, MMAF, MMAE, AEB, AEVB, auristatin E, cytostatic or immunomodulatory agent, see para. [0146], [0147], or kinase inhibitor, see para. [0361]. 
Regarding claim 5, 7 and 8, the antibody can be conjugated directly to the cytotoxic agent or via a linker. Suitable linkers include, for example, cleavable and non-cleavable linkers. A cleavable linker  is typically susceptible to cleavage under intracellular conditions. Suitable cleavable linkers include, for example, a peptide linker cleavable by an intracellular protease, such as lysosomal protease or an endosomal protease. In exemplary embodiments, the linker can be a dipeptide linker, such as a valine-citrulline (val-cit) as per claim 8 or a phenylalanine-lysine (Phe-Lys) linker. Other suitable linkers include linkers hydrolyzable at a pH of less than 5.5, such as a hydrazone linker. Additional suitable cleavable linkers include disulfide linkers, see para. [0208], [0209], disulfide linker, see para. [0210].   A variety of 
Regarding claim 6, Carter teaches the non-cleavable linker is maleimidocaproyl (mc), see para. [0118].
Regarding claim 9, Carter teaches the drug is conjugated via one or more cysteine residue using thiol specific reagents such as maleimide derivatives of drugs, see para. [0007], [0008], [0399]. 
Regarding claim 11, Carter teaches the anti-CD70 antibody is monoclonal, see para. [0009]. 
Regarding claim 12 and 14, Carter teaches the anti-CD70 antibody is humanized 1F6 antibody, see para. [0009], [0012] or human antibody, see para. [0154], [0197]. 
Regarding claim 13, Examples of antigen-binding fragments of antibodies such as, but not limited to, F(ab').sub.2 fragments, Fab' fragments, Fab fragments, Fvs, single chain antibodies (SCAB), see para. [0063], [0168], [0197].
Regrading claim 16, Carter teaches a pharmaceutical composition comprising the reference ADC and a pharmaceutical acceptable carrier, see para. [0014], [0041]. 
Carter does not teach the antibody drug conjugate wherein the drug is ALK5 inhibitor as per claim 1, wherein the ALK5 inhibitor has an IC50 of at least 20 nM as per claim 2, wherein the ALK5 inhibitor is pyrazole type compound as per claim 3 or pyrazol-pyrrolo compound as per claim 4. 
However, Barbeau teaches Muc4-targeted ALK5 inhibitor-glycoconjugates comprise an ALK5 inhibitor covalently attached to monosaccharides or oligosaccharides through a linkage (linker) that blocks the pharmacological activity of the inhibitor molecule in the circulation. Thus, the activity of the inhibitors at ubiquitously expressed TGF-.beta. receptors is advantageously mitigated until they reach the tumor. Preferably, ALK5 inhibitors are attached to monosaccharides and oligosaccharides through an 
Barbeau teaches ALK5 inhibitors such as imidazole-benzodioxol compounds as per claim 4, imidazole-quinoxaline compounds, pyrazole-pyrrolo compounds as per claims 3-4 and thiazole type compounds, see col. 7, 10 through col. 20, in particular.   Barbeau teaches the advantages of selectively targeting ALK5 inhibitor to Muc4 expressing tumor cells using ALK5 inhibitor-glycoconjugate are small compared to monoclonal antibodies (10-12 nm), cationic liposomes (105-267 nm) and microsphere (>>200 nm) and too large to penetrate the rigid carbohydrate tentacles on the remodeled Muc4-containing cells, see col. 20, in particular. 
Regarding claim 2, Yingling (Nature Reviews Drug Discovery 3: 1011-1022, 2004; PTO 892) teaches various TGF-β signaling inhibitors such as pyrazole 2 from GSK that has been reported to have an IC50 of 4 nM in an ALK5 autophosphorylation assay, an IC50 of 18 nM in a TGF-β dependent cellular assay, which encompassed the claimed at least 20 nM, see p. 1017, left col., Figure 3b(2), in particular. 
Yoon teaches activin receptor-like kinase5 (ALK5) inhibitors antagonize TGF-b signaling by blocking TGF-b receptor-activated Smad (R-Smad) phosphorylation mainly targets CD8+ T cells in cancer and selective blockade of TGF‐b signaling in pan T cells or CD8b T cells using ALK5 inhibitor is sufficient to eradicate tumours.  Oral treatment with a novel ALK5 inhibitor, EW-7197 (2.5 mg/kg daily) or a representative ALK5 inhibitor, LY-2157299 (75 mg/kg bid) suppressed the progression of melanoma with enhanced cytotoxic T-lymphocyte (CTL) responses.   ALK5 inhibition enhances anti-melanoma 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to conjugate any one of the antibody or antigen binding fragment thereof that binds to T cell surface molecule such as CD70, CD2, CD2, CD3, CD4, CD8, or CD152/CTLA 4 of Carter to any one of the ALK5 inhibitor as taught by Barbeau or any one of the ALK5 inhibitor of Yingling to arrive at the claimed invention with a reasonable expectation success, e.g., targeting ALK5 inhibitor to T cell expressing CD70, CD2, CD2, CD3, CD4, CD8, or CD152/CTLA 4 in order to minimize toxicity of ALK5 inhibitor such as the possibility of the gastrointestinal inflammation raised by Yoon.
The person of ordinary skill would have had a reasonable expectation of success in conjugating Barbeau’s ALK5 inhibitor or Yingling’ s ALK5 inhibitor to Carter’s antibody because Carter teaches drug conjugated anti-CD70 antibodies selectively targeting CD70+ activated T cells such as CTL8+ T cells as taught by Yoon without causing detectable collateral damage to bystander T cell populations, and conjugating drug to antibody is known in the art, see para. [0396] to [0413]. 
One of ordinary skill in the art would have been motivated to do so because Carter teaches antibody conjugation to cytotoxic drugs is one of the most promising ways to enhance the therapeutic activity of antibodies and reduce the systemic toxicity of drugs, see para. [0002].  Further, conjugating the small ALK5 inhibitor to any antibody is expected to increase the in vivo half-life of the small drug ALK5 inhibitor.  

“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US20140086942, published Mar 27, 2014; PTO 892) in view of Barbeau et al (US Pat No. 8,871,744, issued Oct24, 2014; PTO 892), Yingling (Nature Reviews Drug Discovery 3: 1011-1022, 2004; PTO 892) and Yoon et al (EMBO Molecular Medicine 5: 1720-1739, 2013; PTO 892) as applied to claims 1-9 and 11-16 and further in view of US Pat No. 8,900,589 (issued December 2, 2014; PTO 892).
The combine teachings of Carter, Barbeau, Yingling and Yoon have been discussed supra. 

However, the ‘589 patent teaches various antibodies such as anti-CD5 antibody OKT1 (Ortho) ATCC CRL 8000 for treating chronic lymphocytic leukemias, see col. 43, line 5-10.  The antibody can be monoclonal antibody (see col. 12) or antigen binding fragments include Fab, Fab’, F(ab’)2, Fv, see col. 12, line 6-10.  The ‘589 patent further teaches antibody conjugated to a drug such as anthracycline derivative where the drug loading, which is the average number of anthracycline derivative drugs per antibody may range from 1 to 8 drugs (D) per antibody (Ab), i.e., where 1, 2, 3, 4, 5, 6, 7 and 8 drugs moieties are covalently attached to the antibody, see paragraph bridging col. 83 through col. 84, in particular.  The ‘589 patent teaches for some antibody-drug conjugates, higher drug loading, e.g., p>5 may cause aggregation, insolubility, toxicity, or loss of cellular permeability of certain antibody-drug conjugate, see col. 84, line 23-30.  The ‘589 patent further teaches typically, fewer than the theoretical maximum of drug moieties are conjugated to an antibody during a conjugation reaction.  The ‘589 patent teaches cysteine amino acids may be engineered at reactive sites in an antibody and which do not form intrachain or intermolecular disulfide linkage, see col. 84, line 53.  The drug loading can be controlled since the engineered cysteine thiol groups typically react with thiol-reactive linker reagents or drug-linker reagents in high yield.  Engineering an IgG antibody to introduce a cysteine amino acid by substitution at a single site on the heavy or light chain gives two new cysteine on the symmetrical antibody.  A drug loading near 2 can be achieved and near homogeneity of the conjugation product ADC, see col. 84 line 61 to col. 85, line 2.  The site-specific conjugation of a cytotoxic drug to an antibody improves the therapeutic index known in the art. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to site-specific conjugating the antibody or antigen binding fragment thereof that binds to T cell surface molecule such as CD70, CD2, CD2, CD3, CD4, CD8, or CD152/CTLA 4 of Carter or the CD5 of the ‘589 patent to any 
One of ordinary skill in the art would have been motivated to do so because the ‘589 patent teaches a drug loading near 2 can be achieved and near homogeneity of the conjugation product ADC (see col. 84 line 61 to col. 85, line 2) while minimizing aggregation, insolubility, toxicity, or loss of cellular permeability of certain antibody-drug conjugate, see col. 84, line 23-30.  
One of ordinary skill in the art would have been motivated to use anti-CD5 antibody for targeting ALK5 inhibitor because the ‘589 patent teaches anti-CD5 antibody can be used to treat chronic lymphocyte leukemias, see col. 43, line 5-10.  .  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Compound C, known as 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta-namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate is free of prior art.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644